DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 are allowed.

Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest a kiosk for purchasing mobile phones from users, the kiosk comprising: an inspection area configured to receive a mobile phone from a user; and a connector carrier, wherein the connector carrier includes a plurality of electrical connectors positioned around a periphery of a chassis, wherein the connector carrier is configured to rotate about a central axis to position a selected one of the electrical connectors in a first position adjacent to the inspection area, and wherein the connector carrier is further configured to move toward the inspection area when the selected electrical connector is in the first position to move the selected electrical connector from the first position to a second position in which the selected electrical connector is positioned for connection to the mobile phone in the inspection area as required y this claim.
Regarding claim 13, the prior art does not disclose or suggest a connector carrier for use with a kiosk configured to purchase mobile phones from users, the connector carrier comprising: a support frame configured to be movably mounted proximate a phone inspection area of the kiosk; a carrier chassis rotatably supported by the support frame; and a plurality of mobile phone electrical connectors fixedly positioned on the chassis and extending outwardly therefrom, wherein the chassis is configured to rotate about a central axis in the support frame to selectively position the electrical connectors relative to the inspection area, and wherein the support frame is configured to move the chassis relative to the inspection area as required by this claim. 
Regarding claim 18, the prior art does not disclose or suggest a method for presenting a selected electrical connector of a plurality of different electrical connectors to a user of a kiosk for connection to a mobile phone, the method comprising: rotating a connector carrousel about a central axis, wherein the connector carrousel carries the plurality of different electrical connectors around a periphery thereof; stopping the rotating carrousel when the selected electrical connector is positioned adjacent to a mobile phone inspection area of the kiosk; and after stopping rotation of the carrousel, moving the carrousel toward the inspection area to present the selected electrical connector to the user for connection to the mobile phone as required by this case. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210192484), (US 20220051301), (US 20220114854), discloses a kiosk similar to presently claimed invention however does not discloses a plurality of electrical connectors and their arrangements; (US 5871371), (US 8536472), discloses rotary switch with rotatable members and (US 8142199), (US 7642687), (US 7407392), (US 9124056), (US D512964) and (US 6234812), each discloses features similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831